990 So. 2d 734 (2008)
In re Barbara-Ann VALVO.
No. 2008-B-1670.
Supreme Court of Louisiana.
September 19, 2008.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent failed to timely withdraw from a representation when her physical condition materially impaired her ability to represent her client. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Barbara-Ann Valvo, Louisiana Bar Roll number 22656, be and she hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10. 1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.